DETAILED ACTION
	In application filing on 10/15/2020, claims 1-10 are pending. Claims 1-10 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, line 9, the limitation “a controller” has been interpreted under 112(f) as a means plus function limitation because of the combination of a generic term “controller” and functional language “configured to control a speed of the moving device based on a torque value of the moving device”. The term “controller” is interpreted based on Specification (Page 7, Paragraph 4) as any device performing overall control of a 3D printer, such as a CPU, ROM, RAM, and an HDD.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190232560 (“Thompson”), in view of US Pub. No. 20100100224 A1 (“Comb et al.”).
	Regarding claim 1, Thompson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing apparatus”) comprising: 
a vat (Fig. 1 & Fig. 4, “receptacle 221”) configured to hold a photopolymer ([0020], Fig. 4, vat 210 includes three receptacles 221, 222, and 223, each holds resin R; [0040], “the resin R may comprise a known type of photopolymer resin”); 
a digital light processing unit ([0029], “The radiant energy apparatus 18”) configured to apply light ([0023], “the radiant energy used for curing could be ultraviolet light or laser light in the visible spectrum”) to at least a portion of the photopolymer in the vat so as to create a layer of a three-dimensional object ([0029], “operable to generate and project radiant energy on the resin R in a suitable pattern and with a suitable energy level and other operating characteristics to cure the resin R during the build process”); 
a movable stage (Fig. 1, “stage 14”) configured to be movable relative to the vat containing the photopolymer ([0026], “moving the vat 210 relative to the stage 14 parallel to the Z-direction”); a moving device configured to move the stage ([0026], “a simple actuator 32 connected between the stage 14 and a stationary support structure 34, with the understanding devices such as pneumatic cylinders, hydraulic cylinders, ballscrew electric actuators, linear electric actuators, or delta drives may be used for this purpose”); 
(Fig.1, “controller 68”) configured to control a speed of the moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the stage 14…”).
Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device. 
However, Comb et al. teach a three-dimensional object manufacturing device ([0002], “digital manufacturing systems for building three-dimensional (3D) models”) comprising a controller ([0023], “controller 20”) configured to control a speed of the moving device ([0037], “platform assembly 14”) based on a torque value of the moving device ([0037], “The hard stop(s) at height location 46a may also be combined with a torque sensor that monitors the amount of motor power required to raise platform assembly 14.”). 
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).
Regarding claim 4, Thompson teaches a three-dimensional object manufacturing device further comprising: a vat loader on which multiple of the vats are loadable (Fig. 4, vat 210 includes three receptacles 221, 222, and 223), each of the vats containing a different photopolymer ([0060], “Optionally the chambers 222 can be filled with different resins R such that the components 74 is generated with multiple materials.”); a loader moving device for moving the vat loader ([0037], “The turntable 20 is configured to rotate the vat 210 such that at least a portion of the vat 210 is within the build zone 31”); wherein the movable stage is positioned above the vat loader (Fig. 1, stage 14 is positioned above vat 210), and the controller is configured to drive the loader moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the turntable 20…”) such that each of the multiple vats are positioned one at a time at a position to receive the stage such that the three dimensional object can be manufactured from different materials ([0049], “After the material is deposited, i.e., at least one chamber 222 is filled, the turntable 20 is operated to move the filled chamber from the load zone 94 to the build zone 31”).
Regarding claim 6, Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device.
Comb et al. teaches a three-dimensional object manufacturing device, further comprising: setting circuitry ([0023], “controller 20”) configured to set a separation threshold value that is a threshold to which to compare the torque value, wherein, the controller is configured to check whether the torque value exceeds the separation threshold value ([0037], “If the required amount of motor power to raise platform assembly 14 increases above a threshold, such when the hard stop at height location 46a is reached, controller 20 may cut off power to the motor, thereby preventing platform assembly 14 from being forced upward along the z-axis.”).
Comb et al. does not explicitly teach controlling the moving device to move at a first speed if the torque value is less than the separation threshold value. However, one of ordinary skill in the art would find it obvious to modify the controller to incorporate a moving speed of the platform assembly when the feedback from the torque sensor does not signal the controller to stop moving the platform assembly. 
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).
Regarding claim 7, Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device.
Comb et al. teaches a three-dimensional object manufacturing device, further comprising: the setting circuitry ([0023], “controller 20”) is configured to set a threshold value that is a threshold to which to compare the torque value, and the controller is configured to perform at least one of stopping operation or issuing a warning to an operator if the torque value is equal to or greater than the falling threshold value ([0037], “If the required amount of motor power to raise platform assembly 14 increases above a threshold, such when the hard stop at height location 46a is reached, controller 20 may cut off power to the motor, thereby preventing platform assembly 14 from being forced upward along the z-axis.”).
Comb et al. does not explicitly teach controlling the moving device to move at a second speed if the torque value is less than the falling threshold value and the second speed being faster than the first speed. However, one of ordinary skill in the art would find it obvious to modify the controller to incorporate a moving speed of the platform assembly when the feedback from the torque sensor does not signal the controller to stop moving the platform assembly. In addition, it would be obvious to one of ordinary skill in the art for any modification in the controller such as moving speed to reach desired purpose. 
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).
Regarding claim 8, Thompson does not explicitly teach the controller is configured to update the separation threshold value based on a current torque value that is the torque value from after comparing with the falling threshold value.
Comb et al. teaches a three-dimensional object manufacturing device, comprising: a torque sensor that monitors the amount of motor power required to raise platform assembly and compares value from the torque sensor to a threshold value ([0037]).
Comb et al. does not explicitly teach the controller is configured to update the separation threshold value based on a current torque value that is the torque value from after comparing with the falling threshold value. However, one of ordinary skill in the art would find it obvious to modify the controller to incorporate an update of the separation threshold value based on a current torque value after comparing with the falling threshold value.
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).
Regarding claim 10, Thompson teaches a three-dimensional object manufacturing method (Abstract, “A method is provided for operating the additive manufacturing apparatus”) comprising: 
filling a vat with a photopolymer ([0020], Fig. 4, vat 210 includes three receptacles 221, 222, and 223, each holds resin R; [0040], “the resin R may comprise a known type of photopolymer resin”); 
applying light using a digital light processing unit to at least a portion of the photopolymer in the vat so as to create a layer of a three-dimensional object ([0032], “the projector 48 may be a commercially-available Digital Light Processing (“DLP”) projector”; [0029], “operable to generate and project radiant energy on the resin R in a suitable pattern and with a suitable energy level and other operating characteristics to cure the resin R during the build process”); 
using a moving device to move a movable stage relative to the vat containing the photopolymer ([0026], “Some means are provided for moving the vat 210 relative to the stage 14 parallel to the Z-direction. In FIG. 1, these means are depicted schematically as a simple actuator 32 connected between the stage 14 and a stationary support structure 34, with the understanding devices such as pneumatic cylinders, hydraulic cylinders, ballscrew electric actuators, linear electric actuators, or delta drives may be used for this purpose. In addition to or as an alternative to making the stage 14 movable, the vat 210 could be movable parallel to the Z-direction.”); 
and controlling a speed of the moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the stage 14…”).
Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device.
However, Comb et al. teaches a three-dimensional object manufacturing device ([0002], “digital manufacturing systems for building three-dimensional (3D) models”) comprising a controller ([0023], “controller 20”) configured to control a speed of the moving device ([0037], “platform assembly 14”) based on a torque value of the moving device ([0037], “The hard stop(s) at height location 46a may also be combined with a torque sensor that monitors the amount of motor power required to raise platform assembly 14.”).
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190232560 (“Thompson”), in view of US Pub. No. 20100100224 A1 (“Comb et al.”), as applied in claim 1, further in view of US Pub. No. 20170297320 A1 (“Swanson”).
Regarding claim 2, Thompson teaches the movable stage is positioned above the vat (Fig. 1, stage 14 is positioned above vat 210). However, Thompson does not explicitly teach the movable stage includes at least one hole which are configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole.
Swanson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing system for forming 3D parts”), comprising a movable stage ([0007], “move the platen along a vertical axis”) includes at least one hole ([0040], “surface 54 includes a plurality of holes 56”), the hole being configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a a plurality of holes as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).
Regarding claim 3, Thompson does not explicitly teach the movable stage includes multiple of the holes which are configured to assist holding of the created three-dimensional object via negative pressure being supplied via the holes.
Swanson teaches a three-dimensional object manufacturing device wherein the movable stage includes multiple of the holes ([0040], “surface 54 includes a plurality of holes 56”), the holes being configured to assist holding of the created three-dimensional object via negative pressure being supplied via the holes ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”), and the controller is configured to control supply of the negative pressure to each of the holes individually based on a type of the three-dimensional object being manufactured ([0040], “platen 32 is coupled to a vacuum source 52, which can be activated to create a vacuum in response to signals from controller 46.”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a plurality of holes as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).
Regarding claim 5, Thompson teaches a three-dimensional object manufacturing device, further comprising: a vat loader on which multiple of the vats are loadable (Fig. 4, vat 210 includes three receptacles 221, 222, and 223), each of the vats containing a different material ([0060], “Optionally the chambers 222 can be filled with different resins R such that the components 74 is generated with multiple materials.”); a loader moving device for moving the vat loader ([0037], “The turntable 20 is configured to rotate the vat 210 such that at least a portion of the vat 210 is within the build zone 31”); wherein the movable stage is positioned above the vat loader (Fig. 1, stage 14 is positioned above vat 210), the controller is configured to drive the loader moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the turntable 20…”) such that each of the multiple vats are positioned one at a time at a position to receive the stage such that the three dimensional object can be manufactured from different materials ([0049], “After the material is deposited, i.e., at least one chamber 222 is filled, the turntable 20 is operated to move the filled chamber from the load zone 94 to the build zone 31”).
Thompson teaches the movable stage is positioned above the vat (Fig. 1, stage 14 is positioned above vat 210). However, Thompson does not explicitly teach the movable stage includes at least one hole which are configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole.
Swanson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing system for forming 3D parts”), comprising a movable stage ([0007], “move the platen along a vertical axis”) includes at least one hole ([0040], “surface 54 includes a plurality of holes 56”), the hole being configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a plurality of holes as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190232560 (“Thompson”), in view of US Pub. No. 20100100224 A1 (“Comb et al.”), as applied in claim 8, further in view of US Pub. No. 20180348646 A1 (“Lin et al.”).
Regarding claim 9, Thompson does not explicitly teach the controller is configured to consider a surface area value of a current layer that is a layer currently being processed when setting at least one of the separation threshold value or the falling threshold value.
Comb et al. teaches a three-dimensional object manufacturing device, comprising: a torque sensor that monitors the amount of motor power required to raise platform assembly and compares value from the torque sensor to a threshold value ([0037]).
Thompson and Comb et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a torque sensor as taught by Comb et al., because the additional safety mechanism inhibits platform assembly from moving to undesirable locations ([0035]).
Thompson and Comb et al. fail to teach a controller configured to consider a surface area value of a current layer that is a layer currently being processed when setting at least one of the separation threshold value or the falling threshold value.
Lin et al. teaches a three-dimensional object manufacturing device (Abstract, “three dimensional (3D) printing”), comprising a controller ([0033], “controller 16”) configured to consider a surface area value of a current layer that is a layer currently being processed ([0006], “the platform is adjustable on the axis perpendicular to the build area such that the platform is set to an optimized distance from the build area, where the optimized distance is determined in part by an area of the build area and a location of the photoinhibition layer.”).
Thompson, Lin et al. and Comb et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Comb et al. to incorporate considering the surface area value of the current layer being processed as taught by Lin et al., because by determining the surface area, the platform is set to an optimized distance from the build area ([0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743